IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON               FILED
                              FEBRUARY SESS ION, 1998          April 30, 1998

                                                            Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk

STATE OF TE NNE SSE E,                 )   C.C.A. NO. 02C01-9704-CC-00139
                                       )
             Appellee,                 )
                                       )   McNAIRY COUNTY
V.                                     )
                                       )
                                       )   HON. JON KERRY BLACKWOOD,
PAM DAVIS,                             )   JUDGE
                                       )
             Appe llant.               )   (WORTHLESS CHECKS)



FOR THE APPELLANT:                         FOR THE APPELLEE:

GARY F. ANTRICAN                           JOHN KNOX WALKUP
District Public Defender                   Attorney General & Reporter

RICKEY W. GRIGGS                           GEORGIA BLYTHE FELNER
Assistant Pu blic Defende r                Assistant Attorney General
                                           2nd Floor, Cordell Hull Building
JEANNIE KAESS                              425 Fifth Avenue North
Assistant Public Defender                  Nashville, TN 37243
P.O. Box 700
Somerville, TN 38068                       ELIZABETH T. RICE
                                           District Attorn ey Ge neral

                                           ED NEAL McDANIEL
                                           Assistant District Attorney General
                                           300 Industrial Drive
                                           Selmer, TN 38375




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION
       The Defe ndan t, Pam Davis , appeals as of right from the judgment of the

McNairy County Circuit Court. Defendant was convicted of issuing worthless checks

following a jury trial and was sentenced to eleven (11) month s, twenty-nine (29) d ays

in the McN airy Cou nty Jail with the sentence to be suspended upon payment of the

check amo unt with in thirty (3 0) day s. On a ppea l, Defe ndan t raises the follo wing

issues:

       1)     Whether there is sufficien t eviden ce to s uppo rt the D efend ant’s
              conviction ;

       2)     Whether the trial judge abused its discretion by denying Defe ndan t’s
              motion for a judgm ent of acq uittal base d upon a defective indictme nt.

We affirm the ju dgme nt of the trial co urt.



       When an accused challenges the sufficiency of the convicting evidence, the

standard is whether, after reviewing the evidence in the light most favorable to the

prosecution, any rat ional trie r of fact c ould have fou nd the e ssential e lemen ts of the

crime beyond a reason able do ubt. Jackson v. Virginia , 443 U.S. 30 7, 319 (1979 ).

On appea l, the State is entitled to the strongest legitimate view of the evidence and

all inference s therefrom. State v. Cabbage, 571 S.W .2d 832, 835 (Tenn. 197 8).

Because a verdict of guilt removes the presumption of innocence and replaces it with

a presumption of guilt, the accused has the burden in this court of illustrating why the

evidence is insufficient to suppo rt the verdict re turned b y the trier of fac t. State v.

Tug gle, 639 S.W.2d 913, 914 (Te nn. 198 2); State v. Grace, 493 S.W.2d 474, 476

(Tenn. 19 73).




                                             -2-
       Questions concerning the credibility of the witnesses, the weight and value to

be given the evidence, as well as all factual issues raised by the evide nce, are

resolved by the trier of fact, no t this court. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn. 198 7). Nor ma y this court

reweig h or reevalu ate the ev idence . Cabbage, 571 S.W .2d at 835. A jury verdic t

approved by the trial judge accredits the State’s witnesses and resolve s all conflicts

in favor of the State. Grace, 493 S.W .2d at 476 .



       “A person commits an offense who, with fraudulent intent or knowingly: stops

payment on a check or similar sight order for the payment of money for the purpose

of paying any fine, fee, tax, license or obligation to any governmental entity or for the

purpose of obtaining money, services, labor, c redit or a ny article of value; provided,

that such money, credit, goods or services were as represented at the time of the

issuance of the check or similar sight order.” Tenn. Code A nn. § 39-14-1 21(a)(2).

The Defenda nt contends that the above statute do es not ap ply to checks written for

the service s of rental a ccom moda tions.



       A statute is construed to ascertain and give effect to the intent and purpose

of legislation, considering the statute as a whole and giving words their common and

ordinary meaning withou t forced or sub tle con structio n that w ould lim it or extend the

meaning of the lang uage. Carso n Cree k Vaca tion Res orts, Inc. v. Department of

Revenue, 865 S.W.2d 1, 2 (Tenn. 1993).             This court should assume that the

legislature used e ach wo rd in the sta tute purposely and that the use of those words

conveyed some intent and had so me m eaning and pu rpose. As the language in the

statute is plain, clear a nd un amb iguou s, there is no room for interpretation and we

apply the words o f the statute as written. Id.

                                             -3-
       Under the broad definition of “services,” accommodations in hotels,

restaura nts or else where are inc luded within the statute. Tenn. Code Ann. § 39-11-

106(a)(35).   While the definition does not spec ifically refer to “ren t,” this check was

written for the services of monthly accommodations. The indictment spe cifically

charged that the Defendant stopped payment of a check for the purpose of

“obtaining services.”    B y use of the term “or e lsewhe re,” the act is written to

encompass services which are no t spec ifically enumerated within the statute. In the

light most favorable to the State, a rational trier of fact could have fo und that there

was sufficient evidence to find the Defendant guilty under the provisions of

Tennessee Code Annota ted sectio n 39-14 -121(a)( 2). The Defen dant ha s failed to

meet h er burde n of proo f, and this iss ue is witho ut merit.



       The Defendant argues that the indictment is invalid as it failed to specify the

requisite menta l elemen t of “fraudulent intent.”        The indictment charged the

Defendant as follows:

       Pam Davis . . . did unlaw fully and know ingly stop payment of a check
       for the purp ose of ob taining se rvices . . . in violation of T.C.A . 39-14-
       121.

In order to be convicted under Tennessee Code Annotated section 39-14 -121(a)(2),

a defendant must act “knowingly” or “with fraudulent intent.” As the indictment

charged the Defe ndant w ith acting “kn owingly,” this is sufficient to meet the

requirement that the indictment state the facts constituting the offen se in ordinary

and concise language, without prolixity or repetition, in such a manner as to enab le

a person of common understanding to know what is intended. Tenn. Code Ann. §

40-13-202. The indictment correctly informed the Defendant of the charges, enabled

the trial court to enter judgment and sentence and protected the Defendant against




                                            -4-
doub le jeopard y. State v. T rusty, 919 S.W .2d 305, 309 (Tenn. 199 6). This issue is

without m erit.



       We affirm the ju dgme nt of the trial co urt.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge


CONCUR:


___________________________________
JOSEPH B. JONES, Presiding Judge


___________________________________
JOHN H. PEAY, Judge




                                            -5-